 Case 3:17-cv-01362 Document 1340 Filed 05/12/21 Page 1 of 3 PageID #: 51826




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 THE CITY OF HUNTINGTON and                     )
 CABELL COUNTY COMMISSION,                      )
                                                )
             Plaintiffs,                        )
                                                )
       vs.                                      )
                                                )   CIVIL ACTION NO. 3:17-01362
 AMERISOURCEBERGEN DRUG                         )
 CORPORATION, et al.,                           )
                                                )
             Defendants.                        )
                                                )
                                                )
                                                )


                                   STIPULATED ORDER

       Non-party Discount Emporium, Inc. d/b/a Drug Emporium (“Drug Emporium”) and

Plaintiffs the City of Huntington and Cabell County Commission (together, “Plaintiffs”) represent

to the Court that they have conferred concerning Drug Emporium’s pending Motion to Quash or

Modify the Trial Subpoenas of Plaintiffs, and have agreed to resolve the pending Motion by

modifying the Trial Subpoenas as follows:


   1. Drug Emporium will produce at trial a custodian of records to testify as to the documents

       identified in the Trial Subpoenas; and

   2. The testimony of the custodian of records produced by Drug Emporium will be limited

       solely to the authentication and admission of the documents identified in the Trial

       Subpoenas.


The Defendants have not consented to the above agreed upon resolution.


       IT IS SO ORDERED this ___ day of May, 2021.
 Case 3:17-cv-01362 Document 1340 Filed 05/12/21 Page 2 of 3 PageID #: 51827




                                                     ENTER:



                                              __________________________________
                                              David A. Faber
                                              Senior United States District Judge

Respectfully submitted by:

   THE CITY OF HUNTINGTON                    CABELL COUNTY COMMISSION

   /s/ Anne McGinness Kearse                 /s/ Paul T. Farrell, Jr.
   Anne McGinness Kearse (WVSB No.           Paul T. Farrell, Jr. (WVSB No. 7443)
   12547)                                    FARRELL LAW
   Joseph F. Rice                            422 Ninth Street, 3rd Floor (25701)
   MOTLEY RICE LLC                           PO Box 1180
   28 Bridgeside Blvd.                       Huntington, West Virginia 25714-1180
   Mount Pleasant, SC 29464                  Mobile: 304-654-8281
   Tel: 843-216-9000                         paul@farrell.law
   Fax: 843-216-9450
   akearse@motleyrice.com                    Anthony J. Majestro (WVSB No. 5165)
   jrice@motleyrice.com                      POWELL & MAJESTRO, PLLC
                                             405 Capitol Street, Suite P-1200
   Linda Singer                              Charleston, WV 25301
   David I. Ackerman                         304-346-2889 / 304-346-2895 (f)
   MOTLEY RICE LLC                           amajestro@powellmajestro.com
   401 9th Street NW, Suite 1001
   Washington, DC 20004                      Michael A. Woelfel (WVSB No. 4106)
   Tel: 202-232-5504                         WOELFEL AND WOELFEL, LLP
   Fax: 202-386-9622                         801 Eighth Street
   lsinger@motleyrice.com                    Huntington, West Virginia 25701
   dackerman@motleyrice.com                  Tel. 304.522.6249
                                             Fax. 304.522.9282
                                             mikewoelfel3@gmail.com

   Charles R. “Rusty” Webb (WVSB No. 4782)   Michael J. Fuller, Jr.
   The Webb Law Centre, PLLC                 Farrell & Fuller
   716 Lee Street, East                      1311 Ponce De Leon, Suite 202
   Charleston, West Virginia 25301           San Juan, PR 00907
   Telephone: (304) 344-9322                 939-293-8244 – O
   Facsimile: (304) 344-1157                 601-467-0788 – M
   rusty@rustywebb.com                       Mike@FarrellFuller.com



                                         2
Case 3:17-cv-01362 Document 1340 Filed 05/12/21 Page 3 of 3 PageID #: 51828




DISCOUNT EMPORIUM INC. d/b/a
DRUG EMPORIUM

____ /s/ J. Jarrod Jordan
Matthew J. Perry, Esquire WVSB 8589
J. Jarrod Jordan, Esquire WVSB 10622
LAMP BARTRAM LEVY TRAUTWEIN
PERRY & POWELL, PLLC
720 Fourth Avenue
Huntington, WV 25701
Post Office Box 2488
Huntington, WV 25725-2488
Phone: (304) 523-5400
Facsimile: (304) 523-5409
mperry@720legal.com
jjordan@720legal.com




                                       3
